Citation Nr: 1737822	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bladder cancer, to include as secondary to exposure to an herbicide agent.

2. Entitlement to service connection for hypertension, to include as secondary to exposure to an herbicide agent.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and nervous condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1967 to August 1969.  He is the recipient of the Combat Infantryman Badge and Air Medal.

These issues come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has combined the issues of entitlement to service connection for PTSD and a nervous condition as depicted above.

In October 2016, the Deputy Vice Chairman of the Board granted advance on docket status to this appeal. See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. 
§ 20.900 (c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Bladder Cancer and Hypertension

The Veteran was not afforded VA medical examinations to determine the etiology of his bladder cancer and hypertension.  The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  The Board notes that bladder cancer and hypertension are not diseases listed under 38 C.F.R. § 3.309 (e), as those diseases determined to be presumptively service-connected as a result of herbicide agent exposure. 

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Here, the Veteran's representative has asserted in an August 2017 Brief that the Veteran's bladder cancer and hypertension are secondary to his exposure to an herbicide agent while in Vietnam.  The representative has specifically cited recent reports by the National Academy of Sciences (NAS) Institute of Medicine regarding the relationship between these disorders and herbicide agents.  

The Board finds that Remand is necessary in order to obtain VA medical opinions addressing these contentions and the most recent findings by the National Academy of Sciences (NAS) Institute of Medicine.

Acquired Psychiatric Disorder

As noted in the Introduction, the Veteran's personnel records confirm that he is a Vietnam combat Veteran.  At his May 2012 VA psychiatric examination, the examiner notes the Veteran's combat experience, his reported stressor related to combat, and ultimately finds that the Veteran does not have a currently diagnosed psychiatric disorder, to include PTSD.  Prior to the May 2012 VA examination, the Veteran submitted a February 2012 statement from a private physician indicating that "there is medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV.

In the representative's August 2017 Brief, he expresses concern with the May 2012 VA examination as the examiner seems to confuse the requirements for a PTSD diagnosis under 38 C.F.R. § 3.304.  Specifically, the examiner notes that the "claimed stressor is not related to the Veteran's fear of hostile military or terrorist activity."  As the Veteran is a verified combat veteran and his reported stressor relates to combat activity, the Veteran's reported stressor is confirmed under 38 C.F.R. § 3.304(f)(2) and the provisions of 38 C.F.R. § 3.304(f)(3) regarding hostile military or terrorist activity are not relevant.  The Board shares the concern of the Veteran's representative regarding the May 2012 VA examination and as a result finds that a new VA psychiatric examination is necessary in order to determine if there is a currently diagnosed psychiatric disorder related to military service, to include PTSD.

Spanish Records

The record contains a March 2002 handwritten treatment note and June 2003 typed paragraph by a private physician in Spanish.  In the interest of expediting development and adjudication of this matter, particularly in light of the previously referenced Advanced on the Docket status of this case, the Board is directling the RO to obtain translations of these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran requesting any additional or updated private treatment records, or alternatively, authorization to obtain such records.

2. Associate any updated VA treatment records with the file.

3. Obtain English translations of the March 2002 handwritten note (bookmarked VBMS document date 9/2/2011), the June 2003 typed note (bookmarked VBMS document date 5/10/2011), and any additional private treatment records submitted by the Veteran that require translation.

4. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's bladder cancer and hypertension.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on the necessary file review and/or examination, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bladder cancer/hypertension is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicide agents. 

In issuing this opinion(s), please do not rely on the fact that bladder cancer and hypertension are not presumptive diseases for herbicide agent exposure under 38 C.F.R. § 3.309 (e). 

In addition, reference should be made to the most recent National Academy of Sciences (NAS) Institute of Medicine's findings regarding a potential correlation between exposure to herbicide agents and bladder cancer and hypertension.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

5. Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to:

a) Identify any current psychiatric diagnoses.  If the Veteran currently does not meet the criteria for any psychiatric disorder, the examiner should address whether he met the criteria at any time since he filed his compensation claims in March 2011.  

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service, to include his combat service in Vietnam.

A complete rationale for any opinion expressed should be provided in a report.  The examiner is asked to reconcile his/her findings with any conflicting medical evidence of record.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




